Citation Nr: 0502566	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an earlier effective date based on clear and 
unmistakable error in a January 1988 rating decision.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1968 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from August 1995 and October 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, for the issue of CUE.



FINDINGS OF FACT

1. In a January 1988 decision, the RO denied service 
connection for PTSD.

2. The RO's January 1988 decision was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.



CONCLUSION OF LAW

The RO's January 1988 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 (VCAA) does not affect the issue on appeal.  The 
issue on appeal is a CUE claim, which must be based on the 
record and law that existed at the time of the prior 
adjudications in question.  38 C.F.R. § 20.1403(b). See 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) 
(VCAA not applicable to CUE claim).

I.  Facts and Contentions

In April 1986, the veteran filed a claim for, among other 
things, PTSD.  The RO sent a June 1986 assistance letter 
seeking information about in-service events that caused 
emotional problems.  Additionally, the RO garnered service 
medical and personnel records.  The latter records indicate 
that the veteran was a winch operator with 155th Trans. Co. 
USARPAC in May 1970, and an assistant hatch foreman in July 
1971.  The veteran's DD Form 214 lists the veteran's MOS as 
cargo handler, and that he received a National Defense 
Service Medal (NDSM), Vietnam Service Medal (VSM), Vietnam 
Campaign Medal (VCM) with 60 device and 1 O/S Bar, and SPS M-
14.  

The veteran submitted a July 1986 statement from Michael W. 
Marks, Ph.D., who noted the veteran's bouts of anxiety and 
depression occurred bi-annually.  The veteran had voiced that 
he was primarily concerned that the psychological 
difficulties were associated with his exposure to Agent 
Orange.  

The veteran submitted a stressor statement in May 1987 of the 
following, among other things:  As a convoy gunner he went to 
DaLot and BayLot and was fired upon, and VC tried to overrun 
the compound where he stayed; while loading ships at NaTrang, 
mortar rounds went over the ship; loading some trucks from 
Cam Ranh Bay involved seeing two to three dead VC about ten 
feet from the job site; he went on a search and destroy 
mission in the mountains around Cam Ranh Bay, and did not 
find any VC.  The veteran also recounted that he had been 
walking in a company area when a plane flew overhead dumping 
some kind of chemical that make his skin burn.  

The veteran had a VA examination in September 1987, where he 
described that the emotional problems started a year after 
discharge.  He complained of nervousness, crying spells, 
stomach problems including a bleeding ulcer, headaches, chest 
pains, trembling and sweating attacks.  The veteran reported 
that he served in Vietnam as a Spec. 4, convoy gunner, and 
MP.  He reported that he faced life-threatening situations 
every day and that a close friend had been killed.  He stated 
that out of 150 men in his unit, about 1/4th were killed.  
The veteran was diagnosed as having PTSD, chronic or delayed, 
to a mild or moderate degree.  

A January 1988 rating decision recited the evidence of 
record, and denied service connection for PTSD because, 
although the record contained a diagnosis of the disorder, 
there was no documented evidence of combat duty, or 
corroboration of any stressor that would have brought about 
the diagnosis.  The veteran did not appeal this 
determination.

In February 1992, the veteran applied to reopen a claim of 
service connection for PTSD.  In November 1992, the RO issued 
a letter continuing to deny the claim because the veteran had 
not furnished a corroborated stressor to support a diagnosis 
of PTSD.  

In September 1993, after receiving another stressor letter 
that recounted some of the same facts as the May 1987 letter 
as well as adding others, the RO granted service connection 
for PTSD and assigned a disability evaluation of 50 percent 
from June 10, 1993.  

The veteran filed a November 1993 notice of disagreement 
(NOD) concerning the disability evaluation, and in October 
1994, amended the NOD to include an earlier effective date 
issue for the PTSD.  A June 1995 decision granted an earlier 
effective date of February 11, 1992, and the statement of 
case addressed the remaining issue of an increased evaluation 
for PTSD.  The veteran filed a substantive appeal in July 
1995, and an August 1995 rating decision assigned a 100 
percent disability evaluation for PTSD from February 11, 
1992.  

In July 2002, the veteran filed a claim of CUE concerning the 
effective date for the grant of service connection for PTSD, 
which an October 2002 rating decision denied. 

The veteran's remaining contentions, via his representative, 
concern the initial January 1988 rating decision that denied 
service connection for PTSD.   In particular, it is argued 
that the January 1988 rating decision contained clear and 
unmistakable error because the evidence necessarily should 
have triggered an inquiry under 38 U.S.C.A. § 354(b) (1988) 
(no substantive change to current version at 38 U.S.C.A. 
§ 1154(b) (2002)).  Had that inquiry been made, it is argued, 
the veteran would have been entitled to a grant of service 
for PTSD, and thereby an earlier effective date for the award 
of benefits.  Additionally, it is argued that the January 
1988 determination (as well as the August 2003 statement of 
the case) impermissibly imposed a burden upon the veteran, a 
combat veteran in the representative's conception, of 
corroborating his identified in-service stressors.

II.  Law and Analysis

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  "It 
must always be remembered that clear and unmistakable error 
is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. at 43.  A disagreement with how facts were 
evaluated is inadequate to raise a claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

Again in this case, the veteran's representative raised the 
issue that 38 U.S.C.A. § 354(b) was improperly applied in the 
1988 rating decision.  He asserts that the circumstances of 
the veteran's service, including the awards shown on the DD 
Form 214, indicate that the veteran was a "combat veteran."  
As such, the RO erred in not employing the presumption in 
38 U.S.C.A. § 354(b).  

The essence, however, of the representative's contention is 
that the veteran should have been considered a combat 
veteran.  Such an inquiry is a threshold question that must 
be answered before employing 38 U.S.C.A. § 354(b).  

Determination of combat status is, and has been, a factual 
assessment based on the evidence of record.  Some citations 
are awarded primarily or exclusively for circumstances 
relating to combat, like, a Department of Navy Combat Action 
Ribbon, a Medal of Honor, a Distinguished Service Cross, and 
Silver Star, a Bronze Star, a Purple Heart, and a Department 
of Army Combat Infantryman Badge.  See VAOPGCPREC 12-99.  

The veteran's representative contends that a VCM with 60 
device and 1 O/S bar is facially indicative of combat.  
Furthermore, he argues, this award, in combination with the 
veteran's lay assertions of incidences of combat as a gunner 
on a convoy, demanded that 38 U.S.C.A. § 354(b) be employed 
in 1988.  There is no legal support, though, for that 
contention.  No precedent is cited for the proposition that 
the VCM with 60 device and 1 O/S bar has the same imperative 
indication of combat as, for example, a Silver Star, or that, 
in combination with lay assertions of combat, this award 
designates the veteran as a combat veteran.

That in 1993 the RO granted service connection based on some 
similar stressors asserted in 1987 does not vitiate the 1988 
determination.  Facts were weighed and evaluated differently.  
The rationale of CUE is not intended to resolve reasonably 
alternative judgments concerning the known facts of record.  
See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (holding 
that a valid CUE claim must have more than a disagreement as 
to how the facts were weighed or evaluated).  

Additionally, the representative's contention concerning an 
improper burden for the veteran to corroborate his combat 
assumes the veteran was a combat veteran.  Again, that is a 
threshold question answered by examining the facts of record, 
and the facts were not understood as indicating the veteran 
had "combat" in the meaning of the word used in 38 U.S.C.A. 
§ 354(b).  In the absence of evidence corroborating the 
veteran's alleged combat service, the veteran's alleged 
stressors must be corroborated.  In the absence of such 
corroboration, there was a rational basis for the RO's 
decision.

Because the January 1988 rating decision does not contain 
clear and unmistakable error, the veteran's claim of 
entitlement to an earlier effective date is not meritorious.


ORDER

Entitlement to an earlier effective date based on clear and 
unmistakable error in a January 1998 rating decision is 
denied.  



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


